FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                CATHY S. LUSK
                                               TWELFTH COURT OF APPEALS
JUSTICES
                                                                                                                      FILEDCHIEF
                                                                                                                             IN STAFF ATTORNEY
SAM GRIFFITH
BRIAN HOYLE
                                                                                                               12th COURTMOF ARGARET HUSSEY
                                                                                                                                 APPEALS
                                                                                                                    TYLER, TEXAS
                                                                                                               12/31/2014 1:16:49 PM
                                                                                                                    CATHY S. LUSK
          December 30, 2014                                                                                             Clerk



          Ms. Lois Rogers
          District Clerk, Smith County
          Courthouse, Suite 204
          100 North Broadway Avenue
          Tyler, TX 75702-7201
          * DELIVERED VIA E-MAIL *

          RE:       Case Number:                            12-14-00293-CR
                    Trial Court Case Number:                241-0447-14

          Style: Abigail Villegas
                 v.
                 The State of Texas

          Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
          Mandate issued in the above cause. When the District or County Clerk has executed the
          Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
          information below and to return the attached copy to this office.

          Very truly yours,

          CATHY S. LUSK, CLERK


          By:_____________________________
             Katrina McClenny, Chief Deputy Clerk


          C Mr. Austin R. Jackson (DELIVERED VIA E-MAIL)
          C Mr. Michael J. West (DELIVERED VIA E-MAIL)
          :

          Mandate executed on ___31st__ day of ____December________, 2014.

          Brief explanation of action taken: _______scanned________________________________

          _________________lLINDA RHYMES_____________________________District/County Clerk
                         1517 WEST FRONT STREET  SUITE 354  TYLER, TX 75702  TEL: 903-593-8471  FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                             www.12thcoa.courts.state.tx.us